Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 28, 2021

The Court of Appeals hereby passes the following order:

A22D0157. DORON LATRELL POWERS v. THE STATE.

      Doron Latrell Powers entered an Alford1 plea to one count of child molestation,
and the trial court sentenced Powers to 20 years with eight to serve. Powers later filed
a motion to vacate the trial court’s judgment. The trial court dismissed the motion,
and Powers filed this application for discretionary appeal.
      The Supreme Court, however, has made clear that a motion seeking to
challenge an allegedly invalid or void judgment of conviction “is not one of the
established procedures for challenging the validity of a judgment in a criminal case”
and that an appeal from the denial of such a motion is subject to dismissal. Roberts
v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); see also Weaver v. State, 359 Ga.
App. 784, 785 (1) (860 SE2d 96) (2021) (“a motion to vacate an allegedly void
conviction is an improper mechanism in which to collaterally attack a conviction”).
Because Powers is not authorized to collaterally attack his conviction in this manner,
this application is hereby DISMISSED. See Roberts, 286 Ga. at 532; Harper v. State,




      1
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).
286 Ga. 216, 218 (2) (686 SE2d 786) (2009).

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/28/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.